DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-54 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the handheld”.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, Claim 1 recites “an integrated and handheld dual-video tracheal intubation assembly (“assembly”)” and “a handheld housing” such that the recitation of “the handle” in Claim 10 further renders Claim 10 indefinite since it is unclear if Claim 10 refers back to the handheld assembly or to the handheld housing. Given the structure of Claim 1, the handheld in claim 10 is interpreted as referring back to the handheld housing for the purposes of examination herein.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inglis et al. (US PG PUB 2019/0142262; hereinafter “Inglis”).
As to Claim 1, Inglis discloses a method of intubating a patient (e.g., paragraph [0059]), the method comprising:
positioning an integrated and handheld dual-video tracheal intubation assembly (“assembly”) within an upper airway of a patient above the vocal cords (e.g., paragraph [e.g., paragraphs [0060] - [0061] generally and paragraph [0062] “upper airway” also see Fig. 2, Fig. 8), the assembly comprising,
a handheld housing (e.g., 57 including 14, Fig. 2, paragraph [0057] see also Fig. 26) and a first elongate imaging member (e.g., 30, Fig. 2, paragraph [0059]) extending from the housing, the first elongate imaging member comprising an elongate body and a first video camera at a distal end of the elongate body (e.g., Fig. 2, paragraph [0058] “n certain embodiments, the camera stick 30 may be formed as an elongate extension or arm (e.g., metal, polymeric) housing an image acquisition device (e.g., a camera) and a light source”),
a second imaging member (e.g., endoscope paragraph [0061]) that is at least one of mechanically or magnetically coupled to and extends from the housing (e.g., Fig. 2-6 and 26), the second imaging member including an elongate tracheal tube introducer (“introducer’’) (e.g., 50, Fig. 2, paragraph [0061]) and a second video camera (e.g., 55, Fig. 2, paragraph [0061]) at a distal end of the introducer (Fig. 2), wherein the introducer is in operable communication with an actuator (e.g., paragraph [0070] “introducer components (such as articulating motors or lights)” paragraph [0093] disclosing motors 152 in Fig. 29) disposed in the housing, and
a cover (e.g., 31, Fig. 3, paragraph [0059]) coupled to and extending from the housing, wherein the first elongate imaging member extends within the cover (e.g., Fig. 3);
causing a first signal to be received (e.g., displaying laryngoscope camera image from camera of camera stick 30, paragraph [0058] whereby video laryngoscope is coupled to introducer 50 per paragraph [0061]), the first signal indicative of video data from the first video camera while the first video camera is disposed in the upper airway (e.g., paragraph [0062], Fig. 7 and 8);
causing a second signal to be received (e.g., displaying endoscope camera image), the second signal indicative of video data from the second video camera (e.g., endoscope camera 55, paragraph [0061], Fig. 2);
causing the actuator that is disposed in the housing to cause robotic movement of the introducer in the upper airway while the first and second signals are being received (e.g., paragraph [0061] “In operation, the distal end 54 of the introducer 50 is advanced into the airway. As noted, a user can grip and reposition the laryngoscope 12 with a single hand, and advance the introducer 50 with the other hand” and on-screen controls e.g., touch controls, button controls, knob controls, and disclosure of “touch control alignment may be a setup option. Further, button or knob controls” indicate the movement is robotic);
causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway (e.g., paragraph [0093] whereby “robotic movement” includes those described in paragraph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2);
moving an endotracheal tube into the trachea (e.g., paragraph [0086]);
removing the introducer from the trachea (e.g., paragraph [0086]); and
leaving the endotracheal tube in the trachea (e.g., paragraph [0086]).
As to Claim 2, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer in the upper airway while the first and second signals are being received comprises user interaction with the assembly (e.g., Fig. 29, paragraph [0093]).
As to Claim 3, Inglis discloses the method of Claim 2, as discussed above.
Inglis further discloses wherein the user interaction with the assembly comprises manual interaction with the assembly (e.g., paragraph [0093]).
As to Claim 4, Inglis discloses the method of Claim 3, as discussed above.
Inglis further discloses wherein the manual interaction with the assembly controls the robotic movement of the introducer (e.g., paragraph [0061]).
As to Claim 5, Inglis discloses the method of Claim 4, as discussed above.
Inglis further discloses wherein the manual interaction with the assembly comprises moving a joystick (e.g., paragraph [0055], “A further feature of the multifunctional laryngoscopes is that the user interface features may be configured for one-handed or one finger operation to permit manipulation of the displayed image while steering/advancing the endoscope” and “knob controls” in paragraph [0061]).
As to Claim 6, Inglis discloses the method of Claim 3, as discussed above.
Inglis further discloses wherein the manual interaction with the assembly comprises manual interaction with a display screen (e.g., paragraph [0067] “touch screen sensor”).
As to Claim 7, Inglis discloses the method of Claim 6, as discussed above.
Inglis further discloses wherein manual interaction with the display screen comprises manual image recognition (e.g., paragraph [0096] “image recognition”).
As to Claim 8, Inglis discloses the method of Claim 2, as discussed above.
Inglis further discloses wherein the user interaction with the assembly comprises remote interaction with the assembly (e.g., paragraph [0068]).
As to Claim 11, Inglis discloses the method of Claim 8, as discussed above.
Inglis further discloses wherein the remote interaction with the assembly comprises remote input from a remote device that is spaced from the assembly (e.g., paragraph [0068]).
As to Claim 12, Inglis discloses the method of Claim 8, as discussed above.
Inglis further discloses wherein the remote interaction with the assembly comprises interaction with a display screen (e.g., paragraph [0086]).
As to Claim 13, Inglis discloses the method of Claim 12, as discussed above.
Inglis further discloses wherein the assembly comprises the display screen (e.g., Fig. 1).
As to Claim 14, Inglis discloses the method of Claim 13, as discussed above.
Inglis further discloses wherein the display screen is coupled to the handheld housing (e.g., Fig. 1)1
As to Claim 15, Inglis discloses the method of Claim 2, as discussed above.
Inglis further discloses wherein causing the actuator to cause robotic movement of the introducer comprises causing automatic control of the robotic movement of the introducer (e.g., paragraph [0076] and paragraph [0067] whereby examiner further notes automatic performance of an event is not a patentable distinction).
As to Claim 16, Inglis discloses the method of Claim 15, as discussed above.
Inglis further discloses wherein causing automatic control of the robotic movement of the introducer occurs in response to the user interaction with the assembly (e.g., paragraph [0070] “introducer components (such as articulating motors or lights)”).
As to Claim 17, Inglis discloses the method of Claim 16, as discussed above.
Inglis further discloses wherein the user interaction comprises manual interaction with a display screen (e.g., paragraph [0074]).
As to Claim 18, Inglis discloses the method of Claim 16, as discussed above.
Inglis further discloses wherein the user interaction comprises remote interaction with the assembly (e.g., paragraph [0068]).
As to Claim 19, Inglis discloses the method of Claim 2, as discussed above.
Inglis further discloses wherein causing the actuator to cause robotic movement of the introducer further comprises image recognition utilizing at least one of the first signal or the second signal (e.g., paragraph [0096]).
As to Claim 20, Inglis discloses the method of Claim 19, as discussed above.
Inglis further discloses wherein the image recognition comprises automatic image recognition (e.g., paragraph [0096] whereby examiner further notes automatic performance of an event is not a patentable distinction).
As to Claim 21, Inglis discloses the method of Claim 19, as discussed above.
Inglis further discloses wherein the image recognition comprises manual image recognition (e.g., paragraph [0096] and also this limitation is met every time a user visually recognizes anatomy for example, correctly identified or incorrectly identified even).
As to Claim 22, Inglis discloses the method of Claim 19, as discussed above.
Inglis further discloses the image recognition comprises visualizing at least one of first and second images, the first and second images based on video data from the first video camera and video data from the second video camera, respectively (e.g., paragraph [0096] and also this limitation is met every time a user visually recognizes anatomy for example, correctly identified or incorrectly identified even).
As to Claim 23, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein causing the actuator to cause robotic movement of the introducer in the upper airway comprises automatic image recognition and automatic control of the robotic movement of the introducer (e.g., paragraph [0096] “image recognition”, whereby examiner further notes automatic performance of an event is not a patentable distinction).
As to Claim 24, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway comprises user interaction with the assembly (e.g., paragraph [0093] whereby “robotic movement” includes those described in paragraph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2).
As to Claim 25, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway comprises automatic image recognition and automatic control of the robotic movement of the introducer (e.g., paragraph [0093] whereby “robotic movement” includes those described in paragraph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2; whereby examiner further notes automatic performance of an event is not a patentable distinction).
As to Claim 26, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway comprises causing robotic movement of the introducer and the second video camera through a larynx and into a trachea while the second signal is being received (e.g., Fig. 26, and e.g., paragraph [0093] whereby “robotic movement” includes those described in para relative to the introducer graph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2).
As to Claim 27, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein advancing the endotracheal tube into the trachea comprises advancing the endotracheal tube over and relative to the introducer (e.g., paragraph [0065], Fig. 26).
As to Claim 28, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses confirming placement of the endotracheal tube in the trachea using the second signal (e.g., paragraph [0086], Fig. 26).
As to Claim 29, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein the elongate body extends within a channel in the cover (e.g., Fig. 3, 26, paragraph [0059]).
As to Claim 30, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein the cover comprises an endotracheal tube channel on a side of the cover, and wherein advancing the endotracheal tube into the trachea comprises advancing the endotracheal tube relative to the endotracheal tube channel (e.g., Fig. 3, paragraph [0059]).
As to Claim 31, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein at least a portion of the introducer is flexible (e.g., paragraph [0053]).
As to Claim 32, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein at least a portion of the introducer is malleable (e.g., paragraph [0053]).
As to Claim 33, Inglis discloses the method of Claim 1, as discussed above.
Inglis further discloses wherein at least a portion of the introducer is rigid (e.g., paragraph [0053]).
As to Claim 34, Inglis discloses a method of intubating a patient (e.g., paragraph [0059]), the method comprising:
positioning an integrated and handheld dual-video tracheal intubation assembly (“assembly”) within an upper airway of a patient above the vocal cords (e.g., paragraph [e.g., paragraphs [0060] - [0061] generally and paragraph [0062] “upper airway” also see Fig. 2, Fig. 8), the assembly comprising,
a handheld housing, (e.g., 57 including 14, Fig. 2, paragraph [0057] see also Fig. 26) a first imaging member coupled to and extending from the housing, the first imaging member comprising a first video camera (e.g., Fig. 2, paragraph [0058] “in certain embodiments, the camera stick 30 may be formed as an elongate extension or arm (e.g., metal, polymeric) housing an image acquisition device (e.g., a camera) and a light source”),
a second imaging member (e.g., endoscope paragraph [0061]) that is at least one of mechanically or magnetically coupled to and extends from the housing (e.g., Fig. 2-6 and 26), the second imaging member including an elongate tracheal tube introducer (“introducer’’) (e.g., 50, Fig. 2, paragraph [0061]) and a second video camera (e.g., 55, Fig. 2, paragraph [0061]) at a distal end of the introducer (Fig. 2), wherein the introducer is in operable communication with an actuator (e.g., paragraph [0070] “introducer components (such as articulating motors or lights)” paragraph [0093] disclosing motors 152 in Fig. 29) disposed in the housing, and
causing a first signal to be received (e.g., displaying laryngoscope camera image from camera of camera stick 30, paragraph [0058] whereby video laryngoscope is coupled to introducer 50 per paragraph [0061]), the first signal indicative of video data from the first video camera while the first video camera is disposed in the upper airway (e.g., paragraph [0062], Fig. 7 and 8);
causing a second signal to be received (e.g., displaying endoscope camera image), the second signal indicative of video data from the second video camera (e.g., endoscope camera 55, paragraph [0061], Fig. 2);
causing the actuator that is disposed in the housing to cause robotic movement of the introducer in the upper airway while the first and second signals are being received (e.g., paragraph [0061] “In operation, the distal end 54 of the introducer 50 is advanced into the airway. As noted, a user can grip and reposition the laryngoscope 12 with a single hand, and advance the introducer 50 with the other hand” and on-screen controls e.g., touch controls, button controls, knob controls, and disclosure of “touch control alignment may be a setup option. Further, button or knob controls” indicate the movement is robotic);
causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway (e.g., paragraph [0093] whereby “robotic movement” includes those described in paragraph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2);
moving an endotracheal tube into the trachea (e.g., paragraph [0086]);
removing the introducer from the trachea (e.g., paragraph [0086]); and
leaving the endotracheal tube in the trachea (e.g., paragraph [0086]).
As to Claim 35, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer in the upper airway while the first and second signals are being received comprises user interaction with the assembly (e.g., Fig. 29, paragraph [0093]).
As to Claim 36, Inglis discloses the method of Claim 35, as discussed above.
Inglis further discloses wherein the user interaction with the assembly comprises manual interaction with the assembly (e.g., paragraph [0093]).
As to Claim 37, Inglis discloses the method of Claim 35, as discussed above.
Inglis further discloses wherein the user interaction with the assembly comprises remote interaction with the assembly (e.g., paragraph [0068]).
As to Claim 38, Inglis discloses the method of Claim 35, as discussed above.
Inglis further discloses wherein causing the actuator to cause robotic movement of the introducer comprises causing automatic control of the robotic movement of the introducer (e.g., paragraph [0076] and paragraph [0067] whereby examiner further notes automatic performance of an event is not a patentable distinction).
As to Claim 39, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein causing the actuator to cause robotic movement of the introducer in the upper airway comprises automatic image recognition and automatic control of the robotic movement of the introducer  (e.g., paragraph [0096] “image recognition”, whereby examiner further notes automatic performance of an event is not a patentable distinction).
As to Claim 40, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway comprises user interaction with the assembly (e.g., paragraph [0093] whereby “robotic movement” includes those described in paragraph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2).
As to Claim 41, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway comprises automatic image recognition and automatic control of the robotic movement of the introducer (e.g., paragraph [0093] whereby “robotic movement” includes those described in paragraph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2; whereby examiner further notes automatic performance of an event is not a patentable distinction).
As to Claim 42, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses a cover coupled to the housing (e.g., 31, Fig. 3, paragraph [0059]), wherein the first imaging member extends within the cover (e.g., Fig. 3).
As to Claim 43, Inglis discloses the method of Claim 42, as discussed above.
Inglis further discloses wherein the cover comprises a distal region with a curved configuration (e.g., Fig. 3).
As to Claim 44, Inglis discloses the method of Claim 42, as discussed above.
Inglis further discloses wherein the first video camera is at a distal region of the cover (e.g., Fig. 2, 3, paragraph [0059] and see Fig. 1 showing what is described in paragraph [0062] “The dual display permits simultaneous assessment of the status of the upper airway via the laryngoscope camera stick 30 and the lower airway via the endoscope introducer 50” whereby the camera of camera stick 30 is at the distal end thereof).
As to Claim 45, Inglis discloses the method of Claim 42, as discussed above.
Inglis further discloses wherein the first imaging member comprises an elongate body (e.g., Fig. 3 showing 30 as elongate body)  with the first video camera disposed at a distal end of the elongate body (e.g., Fig. 3), and wherein the elongate body extends within the cover (e.g., Fig. 3, 26, paragraph [0059]).
As to Claim 46, Inglis discloses the method of Claim 45, as discussed above.
Inglis further discloses wherein the elongate body extends within a channel in the cover (e.g., Fig. 3, 26, paragraph [0059]).
As to Claim 47, Inglis discloses the method of Claim 42, as discussed above.
Inglis further discloses wherein the cover comprises an endotracheal tube channel on a side of the cover (e.g., Fig. 3, 26, paragraph [0059]).
As to Claim 48, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses confirming placement of the endotracheal tube in the trachea using the second video camera (e.g., paragraph [0086], Fig. 26.
As to Claim 49, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein causing the actuator that is disposed in the housing to cause robotic movement of the introducer and the second video camera through a larynx and into a trachea while the first video camera remains in the upper airway comprises causing robotic movement of the introducer and the second video camera through a larynx and into a trachea while the second signal is being received (e.g., Fig. 26, and e.g., paragraph [0093] whereby “robotic movement” includes those described in paragraph [0093] and specifically larynx is disclosed in paragraph [0049] and depicted in Fig. 2).
As to Claim 50, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein advancing the endotracheal tube into the trachea comprises advancing the endotracheal tube over and relative to the introducer (e.g., paragraph [0065], Fig. 26).
As to Claim 51, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein the first imaging member comprises a video laryngoscope (e.g., paragraph [0061]).
As to Claim 52, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein at least a portion of the introducer is flexible (e.g., paragraph [0053]).
As to Claim 53, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein at least a portion of the introducer is malleable (e.g., paragraph [0053]).
As to Claim 54, Inglis discloses the method of Claim 34, as discussed above.
Inglis further discloses wherein at least a portion of the introducer is rigid (e.g., paragraph [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inglis et al. (US PG PUB 2019/0142262; hereinafter “Inglis”) in view of Meredith (US PAT No. 6,164,277; hereinafter “Meridith”).
As to Claim 9, Inglis discloses the method of Claim 8, as discussed above.
Inglis is silent regarding audio inputs such that Inglis does not appear to specifically disclose wherein the remote interaction with the assembly comprises audio input to the assembly.
In the same field of intubation, Meridith teaches in the Abstract: an intubation stylet including a microphone operatively coupled to a sound processing device having a speaker or earphone.  The stylet may be passed through an endotracheal tube and into the mouth or nose of a breathing patient.  As the distal end is passed into the mouth, the microphone detects audible sounds produced by air movement within the upper airway and generates a raw sound signal based on the audible sounds.  The sound processing device generates an amplified sound output signal based on the raw signal and transmits the amplified signal through a speaker.  The amplified sounds may then be used as audio cues to assist in guiding the stylet through the larynx and into the trachea.  The endotracheal tube may be advanced over the stylet guide member after which the stylet may be removed.
Accordingly, Meridith teaches an intubation assembly comprising audio input to the assembly (e.g., col. 6, ll. 16-34).
It would have been prima facie obvious to one having ordinary skill in the art to provide an intubation device with a microphone as an audio input as taught by Meridith to the intubation device of Inglis for the advantage of using the corresponding sound signal as an audio cue to guide the distal end of the intubation device within the airway.
As to Claim 10, Inglis and Meridith disclose the method of Claim 9, as discussed above.
Meridith is relied upon for the audio input and Meridith further teaches the audio input to the assembly comprises audio input to the handheld (e.g., col. 5, ll. 12-14 describes transducer/microphone 17 is operatively connected to the signal processing unit 16 by a cable 20 extending from the control handle 14 to the processing unit 16; therefore, the claim limitation is met since the audio input is an input to the housing 14 via cable 20, see Figs. 1, 2).
It would have been prima facie obvious to one having ordinary skill in the art to provide an intubation device with a microphone as an audio input as taught by Meridith to the intubation device of Inglis for the advantage of using the corresponding sound signal as an audio cue to guide the distal end of the intubation device within the airway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795